Citation Nr: 0400370	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  98-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for filariasis, 
currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in August 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

This case was previously before the Board, in February 2000, 
when it was remanded for further development, including 
consideration of changes in regulations governing the 
evaluation of lymphatic filariasis (see 61 Fed. Reg. 39,875 
(July 31, 1996)).  In July 2001, the RO issued a supplemental 
statement of the case giving the veteran notice of the old 
and new regulations, and evaluating the service connected 
filariasis under both.  The Board has reviewed the case and 
finds that further development is again required, for reasons 
which will be explained below.

The veteran testified in October 1999 before the undersigned 
member of the Board (now Veterans Law Judge), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West  Supp. 2001) and who 
participated in this decision.

In a September 2001 statement, the veteran claims clear and 
unmistakable error (CUE) in prior rating decisions dated in 
November 1951 and May 1960, specifically as to the evaluation 
assigned the service connected filariasis and whether the 
right hydrocele was correctly included as a residual of the 
filariasis.  In addition, he has a current claim for service 
connection for the right hydrocele as a residual of the 
filariasis, as noted in the February 2000 Board 
decision/remand.

These issues are referred to the RO for appropriate action.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  As described 
below, certain actions are being requested of the RO.  VA 
will notify the appellant if further action is required on 
your part.  However, the appellant retains the right to 
submit additional evidence and argument on the matter being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined the VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claim currently on appeal.  The 
Board notes that the RO has not provided the veteran 
notification of VCAA or subsequent changes in regulation.

Following receipt of the veteran's case at the Board, but 
prior to the promulgation of a decision in this appeal, the 
Board undertook additional development in this case in 
attempt to cure evidentiary defects, pursuant to the 
authority then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The veteran was 
notified in general of this development by a letter dated in 
April 2003.  Subsequently, and pursuant to an January 2003 
development memo, the Board received additional VA and 
private medical treatment records, and the report of a VA 
examination conducted in May 2003.

However, on May 1, 2003, the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
development authority under 38 C.F.R. § 19.9.  The Federal 
Circuit Court further stated in this case that the Board was 
not allowed to consider additional evidence without obtaining 
a waiver of RO consideration from the appellant.  Therefore, 
in accordance with the instructions given by the Federal 
Circuit, this case must be remanded to the RO for initial 
consideration of the information developed by the Board.

On September 22, 2003, the Federal Circuit invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1) in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA v. 
Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003).  Making a 
conclusion similar to the one reached in DAV v. Sec'y of VA, 
the Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) for response to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, since then, the President 
signed into law the Veterans Benefits Act of 2003, which 
allows VA to adjudicate a claim within one year of receipt.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (December 16, 2003).  Therefore, 
the Board will not address the PVA v. Sec'y of VA in this 
remand.

In addition, the Board has reviewed the claim and finds that 
specific additional development is required.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.

2.  The RO should again request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
service connected filariasis, including a 
hydrocele, from January 1994 to the 
present.  The RO should procure duly 
executed authorization for the release of 
private medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded his service connected 
filariasis and hydrocele that are not 
already of record.  The RO should request 
inpatient and outpatient records, 
including any and all clinical records.  
In particular, the RO should request any 
and all treatment records from the VA 
Medical Center (VAMC) in North Little 
Rock, Arkansas, and from the Department 
of Tropical Medicine, Tulane University, 
New Orleans, Louisiana, from July 2002 to 
the present. 

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for an 
increased evaluation for his service-
connected filariasis, in according with 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the decisions remain in any 
way adverse to the veteran, he should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky, supra.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




